 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    GARY SHEPARD,                                           Case No. 3:19-cv-00565-RCJ-WGC
 6                                          Petitioner,
              v.                                                            ORDER
 7
      STATE OF NEVADA, et al.,
 8
                                        Respondents.
 9

10          Petitioner Gary Shepard, a pro se Nevada prisoner, has not properly commenced this
11   habeas action by either paying the standard filing fee or filing a complete application for leave to
12   proceed in forma pauperis (“IFP”). He submitted a Petition for Writ of Habeas Corpus pursuant
13   to 28 U.S.C. § 2254 as part of his initiating documents (ECF No. 1), but he did not pay the $5
14   habeas filing fee or submit an IFP application for incarcerated litigants with the appropriate
15   supporting documentation. 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.
16          To proceed in a civil action without paying the standard filing fee, LSR 1-1 of the Local
17   Rules of Practice and 28 U.S.C. § 1915 provide that a prisoner must submit the court’s form IFP
18   application for incarcerated litigants. Additionally, LSR 1-2 and § 1915 specifically require three
19   items be submitted to this court with a prisoner’s IFP application: (1) a financial certificate signed
20   by an authorized officer of the institution in which he or she is incarcerated, (2) a copy of his or
21   her inmate trust account statement for the six-month period prior to filing, and (3) a signed
22   financial affidavit showing an inability to prepay fees and costs or give security for them. Shepard
23   will have 30 days from the date of this order to either pay the $5 filing fee or submit a complete
24   IFP application with all required attachments.
25   ///
26   ///
27

28

                                                          1
 1   IT THEREFORE IS ORDERED:

 2   1. The Clerk of Court is instructed to MAIL Petitioner Gary Shepard a blank form

 3      application to proceed in forma pauperis for incarcerated litigants with instructions.

 4   2. Within 30 days of the date of this order, Shepard must file an IFP application along

 5      with all required attachments. Alternatively, Shepard will pay the $5 filing fee within

 6      30 days.

 7   3. Shepard’s failure to comply with this order within 30 days by (a) submitting a complete

 8      IFP application, or (b) paying the filing fee will result in the dismissal of this action

 9      without prejudice and without further advance notice.

10   DATED thisthis
     DATED:     23 _____
                    day ofday
                   rd     December, 2019.2019.
                              of _______
11

12
                                                  ROBERT C. JONES
13                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
